          Case 1:20-cv-10132-AJN Document 13 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                2/18/21



  Lynnette Tatum-Rios,

                         Plaintiff,                                             20-cv-10132 (AJN)

                 –v–                                                                  ORDER

  Grace Loves Lace, Inc.

                         Defendant.


ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties have reached a contemplated
settlement in principle, Dkt. No. 12, it is hereby ORDERED that the above-captioned action is
discontinued without costs to any party and without prejudice to restoring the action to this
Court’s calendar if the application to restore the action is made within thirty (30) days. To be
clear, any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis.

       IT IS ORDERED that all scheduled conferences are hereby adjourned sine die.
Within the thirty-day period provided for in this Order, the parties may submit to the Court their
own Stipulation of Dismissal for the Court to So Order. Pursuant to Rule 5.A. of the Court’s
Individual Practices in Civil Cases, the Court will not retain jurisdiction to enforce a settlement
agreement unless the terms of the agreement are made part of the public record.

       SO ORDERED.


Dated: February 18, 2021                              __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
